Order filed January 6, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00578-CV
                                  ____________

                TRELLTEX, INC. D/B/A TEXCEL, Appellant

                                        V.

        INTECX, L.L.C. D/B/A ROCKY MOUNTAIN INDUSTRIAL
                         TECHNOLOGIES, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-52277

                                    ORDER

      On December 18, 2014, appellant filed an agreed motion asking this court to
adopt a briefing schedule. The motion is granted.

      Accordingly we order the following:

      • January 22, 2015: Deadline for Texcel’s Appellate Brief;

      • February 23, 2015: Deadline for RMIT’s Cross-Appellate Brief/Response
to Texcel’s Appellate Brief;

      • March 13, 2015: Deadline for Texcel’s Response to RMIT’s Cross-
Appellate Brief/Reply in Support of its Appellate Brief; and

      • April 3, 2015: Deadline for RMIT’s Reply in Support of its Cross-
Appellate Brief.



                                     PER CURIAM




                                         2